Exhibit 10.1

EXECUTION VERSION

SECOND AMENDED AND RESTATED SHARED SERVICES AGREEMENT

by and among

MOMENTIVE SPECIALTY CHEMICALS INC.,

MOMENTIVE PERFORMANCE MATERIALS INC.,

and

the other Persons party hereto

Dated as of October 24, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     2   

1.01

    

Definitions

     2   

ARTICLE II TERM

     6   

2.01

    

Term

     6   

ARTICLE III APPOINTMENT; SERVICES

     6   

3.01

    

Services

     6   

3.02

    

Changes to Services

     7   

3.03

    

Additional Services

     7   

3.04

    

Steering Committee

     7   

3.05

    

Certain Intellectual Property Matters

     8   

3.06

    

Certain Agreements Regarding Services

     9   

ARTICLE IV PERFORMANCE OF SERVICES

     9   

4.01

    

Standards

     9   

4.02

    

Employees

     10   

4.03

    

Independent Contractors

     10   

4.04

    

No Joint Venture or Partnership

     10   

4.05

    

Affiliate Transactions

     10   

4.06

    

Cooperation

     10   

ARTICLE V COST ALLOCATION

     11   

5.01

    

Allocation Formula; Capital Expenditures; Adjustments

     11   

5.02

    

Non-Cash Cost Allocation

     12   

5.03

    

Monthly Estimate Statements

     12   

5.04

    

Quarterly Statements

     13   

5.05

    

Quarterly Determination and Payment

     13   

5.06

    

Retrospective True-Up; Independent Verification; Payment

     14   

5.07

    

Taxes

     16   

ARTICLE VI COMPLIANCE WITH LAWS

     17   

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     17   

7.01

    

Representations and Warranties of MSC

     17   

7.02

    

Representations and Warranties of MPM

     17   

ARTICLE VIII INDEMNITY; LIABILITY

     18   

8.01

    

Indemnity by Service Provider

     18   

8.02

          18   

8.03

    

Indemnity by Recipient

     18   

8.04

    

Procedure

     18   

8.05

    

Limitation on Liability

     18   

 

i



--------------------------------------------------------------------------------

ARTICLE IX DEFAULT

     19   

9.01

    

Definition

     19   

9.02

    

Service Provider’s Default

     19   

9.03

    

Recipient’s Default

     19   

9.04

    

Bankruptcy

     19   

9.05

    

Reorganization/Receiver

     20   

9.06

    

Delays and Omissions

     20   

ARTICLE X TERMINATION

     20   

10.01

    

Terminating Events

     20   

10.02

    

Termination for Convenience

     20   

10.03

    

Effect of Termination

     20   

10.04

    

Transition Assistance

     20   

ARTICLE XI NOTICES

     21   

ARTICLE XII DISPUTE RESOLUTION

     23   

12.01

    

Resolution Procedure

     23   

12.02

    

Exchange Of Written Statements

     23   

12.03

    

Good Faith Negotiations

     23   

12.04

    

Determination Of Steering Committee

     23   

12.05

    

Disputes Submitted to Arbitration

     23   

12.06

    

Selection of Arbitrators

     24   

12.07

    

Submission of Evidence

     24   

12.08

    

Decisions of Arbitrators

     24   

12.09

    

Arbitration is Binding

     24   

ARTICLE XIII MISCELLANEOUS

     25   

13.01

    

Assignment

     25   

13.02

    

Construction

     25   

13.03

    

Governing Law

     25   

13.04

    

Severability

     25   

13.05

    

Attorneys’ Fees

     25   

13.06

    

Entire Agreement

     25   

13.07

    

Counterparts

     25   

13.08

    

Force Majeure

     25   

13.09

    

No Warranties

     26   

13.10

    

Headings

     26   

13.11

    

Waiver

     26   

13.12

    

Consent to Jurisdiction

     26   

13.13

    

Waiver of Jury Trial

     26   

13.14

    

Third Party Beneficiaries

     27   

13.15

    

Amendments

     27   

13.16

    

Confidentiality; Data Security and Privacy

     27   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Services Exhibit B    Master Confidentiality and Joint Development
Agreement Exhibit C    MSC Subsidiaries Exhibit D    MPM Subsidiaries Exhibit E
   Designated MPM Executives Exhibit F    Termination Assistance Project Plan
Exhibit G    Audit Firm Candidates Exhibit H    Allocation Principles Exhibit I
   Transition Asset Separation Principles

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SHARED SERVICES AGREEMENT

This Second Amended and Restated Shared Services Agreement is dated as of
October 24, 2014 and is made and entered into by and among Momentive Specialty
Chemicals Inc., a New Jersey corporation (together with its subsidiaries, either
referred to as a “Service Provider” or “Recipient” of a specific Service or
“MSC”), Momentive Performance Materials Inc., a Delaware corporation (“MPM
Inc.”), and those direct or indirect subsidiaries of MPM Inc. that are set forth
on the signature pages hereto (collectively, either referred to as a “Service
Provider” or “Recipient” of a specific Service or “MPM”). Capitalized terms have
the meanings set forth in Article I.

RECITALS

A. Pursuant to the Combination Agreement, dated as of September 11, 2010, by and
between Momentive Specialty Chemicals Holdings LLC (formerly known as Hexion
LLC), a Delaware limited liability company and sole stockholder of MSC (“MSC
Holdings”), and Momentive Performance Materials Holdings Inc., a Delaware
corporation and sole stockholder at such time of MPM Inc. (“MPM Holdings”), MSC
Holdings and MPM Holdings entered into a series of transactions that resulted in
each of MSC Holdings and MPM Holdings becoming a wholly-owned subsidiary of
Momentive Performance Materials Holdings LLC, a Delaware limited liability
company.

B. In connection with the above-described transaction, and in order to recognize
economies of scale and generate cost savings for each of MSC and MPM that
otherwise would have been unavailable, the parties entered into that certain
Shared Services Agreement, dated as of October 1, 2010 (the “Effective Date”),
by and between MSC and MPM (the “Original Agreement”), in order that each could
provide and/or receive certain services from the other, and in order to provide
for a mechanism by which the costs of such service provision were to be
allocated.

C. The Original Agreement was amended and restated by the parties as of
March 17, 2011 (as so amended and restated, the “First A/R Agreement”).

D. On April 14, 2014, MPM Holdings and MPM Inc. filed for reorganization under
chapter 11 of the U.S. Bankruptcy Code. In connection with the emergence of MPM
Holdings and MPM Inc. therefrom, the parties now desire to further amend and
restate the First A/R Agreement in its entirety to read as set forth herein (as
so amended, and as amended, modified, supplemented, or restated from time to
time, as the context may require, this “Agreement”).

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intention of being
bound by this Agreement, the parties stipulate and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01 Definitions. As used in this Agreement, the following terms have the
following meanings unless the context otherwise requires:

“Actual Cost” means, with respect to any period hereunder, one hundred percent
(100%) of the actual, out of pocket expenses of a party (including fully
burdened employee cost and overhead costs allocated to the relevant cost center
in accordance with the historical practices of such party, but specifically
excluding any divisional or product or sales-based costs) actually paid or
expected to be paid within the three (3) months following such period (without
duplication of any Actual Costs previously allocated between the parties),
calculated in accordance with the accounting policies, principles, practices and
procedures approved, from time to time, by the Steering Committee, caused by,
incurred or otherwise arising from or relating to the Services during such
period.

“Affiliate” means, with respect to any Person, any Person that directly or
indirectly Controls, is Controlled by or is under common Control with such
Person. For purposes of the foregoing, from and after the Emergence Date, MSC
and MPM shall not be considered Affiliates of each other, including due to the
provision of Services hereunder.

“Agreement” is defined in the recitals.

“Allocation Percentage” shall mean 57% to MSC and 43% to MPM.

“Apollo” means Apollo Global Management, LLC and its Affiliates.

“Approved Metrics” is defined in Section 5.01(c).

“Audit Firm” is defined in Section 5.06(b).

“Business Days” means all weekdays except those that are official holidays of
employees of the United States government. Unless specifically stated as
“Business Days,” a reference in this Agreement to “days” means calendar days.

“Capital Expenditure” means any expenditure, or series of related expenditures,
in excess of $1 million made by either MSC or MPM to the extent in furtherance
of the provision of Services under this Agreement that is required to be
capitalized in accordance with United States generally accepted accounting
principles, as in effect as of the date or for the period, as the case may be,
implicated by the relevant provision of this Agreement.

“Confidential Information” means, as to MSC or MPM, any information and/or
materials, including Personal Data, provided to the other in connection with the
provision and/or receipt of Services or otherwise hereunder, or created by a
party in connection with the performance of its obligations hereunder to the
extent such information and/or materials describe the business and legal
activities and interests of the

 

2



--------------------------------------------------------------------------------

other party, in each case, other than any information or materials (i) generally
available to the public or otherwise part of the public domain at the time of
disclosure to the receiving party, (ii) that become generally available to the
public or otherwise part of the public domain after the owner party disclosed
such information to the receiving party, other than through any act or omission
of the receiving party in breach of Section 13.16, or (iii) independently
created or developed by such party without reference to the Confidential
Information of the other party.

“Control” means the ability to direct the management and policies of a Person,
through ownership of voting shares or other equity rights, pursuant to a written
agreement or otherwise.

“Data Subject” means a natural person with whom certain Personal Data is
identified or identifiable.

“Designated MPM Executives” means the new interim or permanent executive
officers of MPM set forth in Exhibit E hereof, effective from and after the
Emergence Date.

“Designated MSC Executives” means, as to any Designated MPM Executive, the
equivalent executive officer of MSC (or, if no direct equivalent exists at MSC,
the executive officer of MSC performing the function(s) most closely related to
those performed by such Designated MPM Executive).

“Disinterested Director” is defined in the Top Holdco Charter.

“Effective Date” is defined in the recitals.

“Emergence Date” means October 24, 2014.

“Estimated Monthly Allocation Payment” is defined in Section 5.03.

“Event of Default” is defined in Section 9.01.

“Exchange Rate” means, with respect to a particular currency for a particular
day and a particular party, the rate of exchange used in the preparation of the
financial statements of such party for the most recent month for which financial
statements are then available.

“Excluded Costs” means, from and after the Emergence Date, the fully burdened
employee cost of any Designated MPM Executive, Designated MSC Executive and/or
any respective predecessor thereof.

“Excluded Services” means (i) senior executive services and functions of the
type performed by any Designated MPM Executive or Designated MSC Executive;
and/or (ii) certification of Recipient’s financial statements or filings under
applicable securities laws or the rules and regulations of any securities
exchange.

 

3



--------------------------------------------------------------------------------

“First A/R Agreement” is defined in the recitals.

“Functional Services” means all Services other than Raw Materials/Logistics
Services. For the avoidance of doubt, Functional Services shall include only
corporate and/or administrative-type services, and shall not include divisional
or sales functions.

“Functional Services Costs” means the Actual Cost of Functional Services,
including the Actual Costs of the employees of either MSC or MPM who perform Raw
Materials/Logistics Services, excluding any Excluded Costs.

“Hexion Marks” is defined in Section 3.05(b).

“including” shall mean including without limitation.

“Initial Term” is defined in Section 2.01.

“MPM” is defined in the caption.

“MPM Inc.” is defined in the caption.

“MPM-Provided Services” is defined in Section 3.01.

“MPM Holdings” is defined in the recitals.

“MPM Marks” is defined in Section 3.05(a).

“MSC” is defined in the caption.

“MSC Holdings” is defined in the recitals.

“MSC-Provided Services” is defined in Section 3.01.

“Original Agreement” is defined in the recitals.

“Past Period” is defined in Section 5.06(a).

“Periodic Reconciliation Payment” is defined in Section 5.06(a).

“Periodic True-Up” is defined in Section 5.06(a).

“Person” means any individual, partnership, limited partnership, limited
liability company, corporation, unincorporated association, joint venture or
other entity.

“Personal Data” means any information that is identified or identifiable with a
natural person, including employees, directors, shareholders, customers,
prospects, contacts and suppliers of Recipient.

 

4



--------------------------------------------------------------------------------

“Processing” of Personal Data means and includes any operation or set of
operations which is performed upon Personal Data, whether or not by automatic
means, such as collection; recording; organization; storage; adaptation or
alteration; retrieval; accessing; consultation; use; disclosure by transmission,
dissemination or otherwise making available; alignment or combination; blocking;
erasure or destruction; and the terms “Process” and “Processed” have correlative
meanings.

“Quarterly Reconciliation Payment” is defined in Section 5.05(a).

“Quarterly Report” is defined in Section 5.04.

“Raw Materials/Logistics Services” means the procurement of Raw Materials and
Logistics by a Service Provider hereunder.

“Raw Materials and Logistics” means raw materials and logistics services,
including supplies, freight, equipment and electricity, and indirect costs of
such raw materials and logistics services, including packaging, uniforms and
pallets, in the case of any of the foregoing, required by or used in connection
with the business of either or both of MSC and MPM, but excluding the Actual
Costs of the employees of either MSC or MPM who perform Raw Materials/Logistics
Services and allocated overhead associated with the performance of such
services, which, for the avoidance of doubt, shall be treated as Functional
Services Costs hereunder.

“Recipient” means MSC or MPM, as applicable, with respect to such party’s
receipt of a particular Service.

“Recipient Indemnitee” means, collectively, Recipient and each of its
Affiliates, and their respective officers, partners, stockholders, members,
directors, managers, agents and employees.

“Recipient Personal Data” means, as it relates to the Services, (i) Personal
Data obtained by Service Provider from Recipient, (ii) Personal Data (from
whatever source) being Processed by Service Provider on behalf of Recipient, and
(iii) Personal Data (from whatever source) pertaining to the personnel of
Recipient.

“Required Approval” is defined in Section 5.01(c).

“Service Provider” means MSC or MPM, as applicable, with respect to such party’s
provision of a particular Service.

“Service Provider Indemnitee” means, collectively, Service Provider and each of
its Affiliates, and their respective officers, partners, stockholders, members,
directors, managers, agents and employees.

“Services” is defined in Section 3.01.

“Steering Committee” is defined in Section 3.04.

 

5



--------------------------------------------------------------------------------

“Tax” or “Taxes” means (i) all federal, state, local and foreign sales, use,
value-added, gross receipts, privilege, utility, infrastructure maintenance,
property, excise and similar levies, duties and other similar tax-like charges
lawfully levied by a duly constituted taxing authority against or upon the
Services; (ii) any penalties, interest or other additions to any such taxes; and
(iii) any tax-related surcharges or fees that are related to the Services and
authorized by applicable tariffs.

“Term” is defined in Section 2.01.

“Termination Assistance Project Plan” means the termination assistance project
plan set forth in Exhibit F.

“Top Holdco” means MPM Holdings Inc.

“Top Holdco Charter” means that certain Amended and Restated Certificate of
Incorporation of MPM Holdings Inc., filed on October 24, 2014.

“Transition Period” is defined in Section 10.04(c).

“Unavoidable Delays” is defined in Section 13.08.

ARTICLE II

TERM

2.01 Term. The term of this Agreement (the “Term”) commenced upon the Effective
Date and shall continue for five (5) years from the Effective Date (the “Initial
Term”) and any renewal terms as provided in the following sentence, unless
otherwise terminated in accordance with Article X. For the avoidance of doubt,
the Initial Term shall expire on October 1, 2015. Upon the expiration of the
Initial Term, this Agreement shall automatically renew for successive renewal
terms of one (1) year each, absent contrary notice from either party given not
less than thirty (30) days prior to such expiration.

ARTICLE III

APPOINTMENT; SERVICES

3.01 Services.

(a) During the Term, (i) MSC hereby engages MPM to provide, and MPM hereby
accepts such appointment and undertakes to provide or cause to be provided to
MSC, certain services in the categories identified in Exhibit A hereof as from
time to time may be added to or deleted therefrom pursuant to this Agreement
(collectively, the “MPM-Provided Services”) and (ii) MPM hereby engages MSC to
provide, and MSC hereby accepts such appointment and undertakes to provide or
cause to be provided to MPM, certain services in the categories identified in
Exhibit A hereof as from time to time may be added to or deleted therefrom
pursuant to this Agreement (collectively, the “MSC-Provided Services”, and
together with the MPM-Provided Services, the “Services”). Notwithstanding the
foregoing, neither MSC nor MPM shall provide to the other, and the Services
shall not include, Excluded Services.

(b) Each of MSC and MPM acknowledges and agrees that each will assist the other
in obtaining favorable pricing with respect to purchases of Raw Materials and
Logistics from third party suppliers. Any Actual Costs incurred by either MSC or
MPM in assisting the other in this respect shall be allocated pursuant to
Section 5.01.

 

6



--------------------------------------------------------------------------------

3.02 Changes to Services.

(a) Subject to the following sentence, the parties may agree to modify the terms
and conditions of Service Provider’s performance of any Service in order to
reflect new procedures, processes or other methods of providing such Service.
The parties will negotiate in good faith the terms and conditions upon which
Service Provider would be willing to implement such change.

(b) Notwithstanding any provision of this Agreement to the contrary, Service
Provider may make: (i) changes to the process of performing a particular Service
that do not adversely affect the benefits to Recipient of Service Provider’s
provision or the quality of such Service in any material respect or increase
Recipient’s cost for such Service; (ii) emergency changes in the manner in which
a particular Service is provided on a temporary and short-term basis; and/or
(iii) changes to a particular Service in order to comply with applicable law or
regulatory requirements, in each case without obtaining the prior consent of
Recipient.

3.03 Additional Services. Recipient may, from time to time, request additional
services that are not listed in Exhibit A. The parties may agree to negotiate in
good faith the terms and conditions by which Service Provider would be willing
to perform such additional services, if at all.

3.04 Steering Committee.

(a) Generally. In order to monitor, coordinate and facilitate implementation of
the terms and conditions of this Agreement, MSC and MPM shall establish a
“Steering Committee” consisting of executive officers or other authorized
designees of each of MSC and MPM and whereby each of MSC and MPM is equally
represented.

(b) Composition. The size of the Steering Committee may be fixed from time to
time by the unanimous vote of the Steering Committee, but shall not be less than
one executive officer from each of MSC and MPM. The Steering Committee shall
initially consist of two (2) representatives from each of MSC and MPM, comprised
of MSC’s (i) Executive Vice President and Chief Financial Officer and (ii) Vice
President and General Controller, and MPM’s (i) President and (ii) Executive
Vice President and Chief Financial Officer. Each of MSC and MPM may replace any
of its respective Steering Committee representatives at any time by notice to
the other party.

 

7



--------------------------------------------------------------------------------

(c) Meetings; Actions. The Steering Committee shall meet at least quarterly (or
more frequently as may be agreed or upon the reasonable request by a
representative) during the Term. Meetings may be in person or by means of a
conference telephone or similar communications equipment pursuant to which all
representatives can hear each other. A majority of the Steering Committee
representatives shall constitute a quorum for the transaction of business. Acts
of the Steering Committee shall require the affirmative vote of a majority of
the Steering Committee representatives present upon the existence of a quorum,
unless a higher threshold is required under this Agreement; provided, that, no
action shall be taken without the affirmative vote of not less than one (1) MSC
representative and one (1) MPM representative. Any action required or permitted
to be taken at any meeting of the Steering Committee may be taken without a
meeting if a written consent thereto is signed by all Steering Committee
representatives.

(d) Oversight. During the Term, the Steering Committee shall determine the
Services to be provided and the payments to be made pursuant to Article V. Such
determination with respect to the Services to be provided shall include the
scope, manner, level, and place or places where such Services shall be provided.
If the members of the Steering Committee are unable (whether by majority vote or
in such other manner as the members of the Steering Committee decide) to
determine whether a Service is to be provided, or the scope, manner, level and
place or places at which such Service shall be provided, such Service shall not
be provided until such time as the members of the Steering Committee determine
the relevant matters, including as contemplated in Article XII. Subject to the
terms and provisions of this Agreement, the Steering Committee may adopt rules
and procedures for the conduct of its business, the provision of Services and
the implementation of this Agreement. The Steering Committee representative(s)
for each party shall stay reasonably apprised of the activities of the
employees, agents and contractors of such party who are providing or receiving
the Services in order to maximize efficiency in the provision and receipt of the
Services.

3.05 Certain Intellectual Property Matters.

(a) MSC hereby acknowledges and agrees that MPM and its subsidiaries have
certain intellectual property and common law rights associated with the word
“Momentive” and all related trademarks, service marks, brand names, logos,
certification marks, assumed names and trade names, including the “Momentive”
stylized logo, colors, and other indicia as used in connection with the name and
business of MPM (collectively, “MPM Marks”). During the Term (and during any
transition period provided in Section 10.04), MPM hereby agrees not to, and to
cause its respective controlled Affiliates not to, assert any claims against
MSC, MSC Holdings and their respective controlled Affiliates or joint ventures
with respect to the use of the word “Momentive” or any MPM Mark in their
respective names, businesses and products and services; provided, such use shall
be substantially consistent with the trademark practices and quality standards
of MPM so as not to weaken the value of the MPM Marks. Such use, and all
goodwill associated with such use, shall inure to the benefit of MPM. MPM shall
have the right to monitor the quality of the products and services bearing the
MPM Marks provided by MSC, including any promotional materials for the same. The
MPM Marks shall remain the exclusive property of MPM.

 

8



--------------------------------------------------------------------------------

(b) MPM hereby acknowledges and agrees that MSC has certain intellectual
property and common law rights associated with the word “Hexion” and all related
trademarks, service marks, brand names, logos, certification marks, assumed
names and trade names, including the “Hexion” stylized logo, colors, and other
indicia as used in connection with the name and business of MSC (collectively,
“Hexion Marks”). During the Term (and during any transition period provided in
Section 10.04), MSC hereby agrees not to, and to cause its respective controlled
Affiliates not to, assert any claims against MPM, MPM Holdings and their
respective controlled Affiliates or joint ventures with respect to the use of
the word “Hexion” or any Hexion Mark in their respective names, businesses and
products and services; provided, that such use shall be substantially consistent
with the trademark practices and quality standards of MSC so as not to weaken
the value of the Hexion Marks. Such use, and all goodwill associated with such
use, shall inure to the benefit of MSC. MSC shall have the right to monitor the
quality of the products and services bearing the Hexion Marks provided by MPM,
including any promotional materials for the same. The Hexion Marks shall remain
the exclusive property of MSC.

(c) In connection with this Agreement, MSC and MPM entered into a Master
Confidentiality and Joint Development Agreement, substantially in the form
attached hereto as Exhibit B (as amended from time to time, the “Joint
Development Agreement”), which is incorporated by reference herein. In the event
of any conflict or inconsistency between the terms of this Agreement and the
terms of the Joint Development Agreement, the terms of the Joint Development
Agreement shall control.

3.06 Certain Agreements Regarding Services. Each of MSC and MPM expressly
acknowledges and agrees that, notwithstanding anything in this Agreement to the
contrary, (i) without limiting each party’s obligations as set forth in this
Agreement (including to provide Services hereunder as a Service Provider),
(a) nothing in this Agreement shall restrict or prevent either party from
engaging in any transaction in connection with the conduct of its respective
business, whether in or outside the ordinary course (including divesting assets
or business lines, rationalizing headcount, etc.), and (b) neither party shall
be under any obligation to retain or maintain any particular resources
(including personnel), (ii) in the provision of any Services hereunder, each
party as a Service Provider shall provide the Services at a level consistent in
all material respects with the level of service previously provided by such
party and (iii) a Recipient shall remain solely responsible for the ultimate
direction and control of its business (including the exercise of commercial
judgment in connection therewith), including such Recipient’s decisions as to
(a) which Services to maintain or to request under this Agreement and (b) how to
review and manage its Service Provider’s performance of applicable Services
under this Agreement.

ARTICLE IV

PERFORMANCE OF SERVICES

4.01 Standards. Service Provider shall perform the Services in a commercially
reasonable manner, using its commercially reasonable efforts to provide

 

9



--------------------------------------------------------------------------------

the Services in the same manner as if Service Provider was providing such
Services for its own account. Actions taken by Service Provider in good faith
consistent with the foregoing shall not constitute a breach of this Agreement
unless such action materially violates an express provision of this Agreement.

4.02 Employees. Service Provider shall determine the fitness and qualifications
of all employees performing the Services. Service Provider shall hire,
supervise, direct the work of, and discharge all such employees. Service
Provider shall determine the wages and conditions of employment of all such
employees. All wages, bonuses, compensation, benefits, termination or severance
expenses or liabilities, pension fund contribution obligations or liabilities,
and other costs, benefits, expenses or liabilities and entitlements of or in
connection with employees employed in connection with provision of the Services
shall be Service Provider’s responsibility; provided, that such items shall be
Functional Services Costs and will be taken into account as such for purposes of
Article V.

4.03 Independent Contractors. Service Provider may hire consultants, independent
contractors, or subcontractors, including Affiliates, to perform all or any part
of a Service hereunder. Service Provider will remain fully responsible for the
performance of its obligations under this Agreement, and Service Provider will
be responsible for payments due to its independent contractors, which payments
shall be included in the Actual Costs allocated pursuant to Section 5.01.

4.04 No Joint Venture or Partnership. Service Provider shall perform all
Services provided pursuant to this Agreement (including Raw Materials/Logistics
Services) as an independent contractor to Recipient and not as an employee,
stockholder, partner, joint venturer, landlord, agent or representative of
Recipient. In no event shall Service Provider be deemed in breach of its
obligations hereunder solely by reason of (i) the failure of the financial
performance of the Recipient’s business to meet Recipient expectations or income
projections or any operating budget or annual plans (including any budgets or
plans in connection with or related to the emergence of MPM Holdings and MPM
Inc. from reorganization under chapter 11 of the U.S. Bankruptcy Code), (ii) the
acts of Recipient’s employees, (iii) the institution of litigation or the entry
of judgments against Recipient or Recipient’s business, or (iv) any other acts
or omissions not otherwise constituting a material breach of this Agreement, it
being the intention and agreement of the parties that Service Provider’s sole
obligation hereunder shall be to act in conformity with the standard set forth
in Section 4.01.

4.05 Affiliate Transactions. The fact that Service Provider or an Affiliate
thereof, or a stockholder, director, officer, member, or employee of Service
Provider or an Affiliate thereof, is employed by, or is directly or indirectly
interested in or connected with, any Person which may be employed by Recipient
to render or perform a service, or from which Service Provider may purchase any
property, shall not prohibit Service Provider from employing such Person or
otherwise dealing with such Person.

4.06 Cooperation. MSC and MPM shall cooperate fully with each other during the
Term to procure and maintain all licenses and operating permits and to

 

10



--------------------------------------------------------------------------------

facilitate each party’s performance of this Agreement. Recipient shall at its
own expense cooperate fully with Service Provider by promptly providing
reasonable assistance, resources and access (including the provision of access
to its personnel, computer systems, data, equipment and other information) as is
necessary to the performance by Service Provider of its obligations hereunder
and as may be reasonably requested by Service Provider from time to time.

ARTICLE V

COST ALLOCATION

5.01 Allocation Formula; Capital Expenditures; Adjustments.

(a) Functional Services Costs shall be allocated as follows:

(i) To the extent 100% of such item is demonstrably attributable to or for the
benefit of MSC or MPM, 100% of such item shall be allocated to MSC or MPM, as
applicable; and

(ii) All other portions of any item that cannot be allocated pursuant to clause
(i) above shall be allocated in accordance with the Allocation Percentage.

(b) Capital Expenditures. With respect to any Capital Expenditure made or to be
made by a Service Provider, the Steering Committee shall determine whether the
cost of such Capital Expenditure should be allocated between MSC and MPM based
on the Allocation Percentage or otherwise (including whether any portion of such
Capital Expenditure is to be currently billed to either party). Such
determination shall be based on the Steering Committee’s reasonable, good faith
estimate of the respective anticipated usage of the assets underlying such
Capital Expenditure, the parties’ relative costs of capital and respective
hurdle rates and any other similar factors deemed relevant by the Steering
Committee.

(c) Adjustments.

(i) Quarterly. As part of the Steering Committee’s review of each Quarterly
Report and determination of the related Quarterly Reconciliation Payment as set
forth in Sections 5.04 and 5.05, the Steering Committee shall evaluate and
determine whether significant changes have occurred with respect to either MSC
or MPM within such quarter that would require adjustment to the existing
Allocation Percentage on a prospective basis for the remainder of the current
year in order for the Periodic Reconciliation Payment not to be material. For
greater certainty, this quarterly review is not intended to duplicate the annual
review, or result in ordinary course changes of the type contemplated in the
annual review described in Section 5.06 below.

(ii) Prospective Adjustment. Annually, as part of MPM’s and MSC’s annual
budgeting process (or more frequently as determined by the Steering Committee by
majority vote, including the affirmative vote of not less than one

 

11



--------------------------------------------------------------------------------

(1) MSC representative and one (1) MPM representative (the “Required
Approval”)), the Steering Committee shall evaluate and determine whether the
Allocation Percentage then in use accurately reflects the use of Services by MSC
and MPM, and shall make a determination as to the appropriate Allocation
Percentage to reflect anticipated relative usage of the Services during the
coming fiscal year.

(iii) Each determination set forth above shall be based on the allocation
principles contained in the attached Exhibit H, using such usage or volumetric
metrics as the Steering Committee shall determine by the Required Approval (such
metrics, as approved, the “Approved Metrics”), and shall not be based on MSC’s
and MPM’s respective historic cost structures or how such cost structures have
or may have changed since the Effective Date (and shall not be at all based on
any changes in cost structures resulting from the transactions and arrangements
contemplated hereby). Each of MSC and MPM shall cooperate with the Steering
Committee in the aforementioned process, including making appropriate personnel
and materials available to the Steering Committee. Upon the Steering Committee’s
determination of the appropriate Allocation Percentage for the period under
review (and upon the verification by the Audit Firm in accordance with
Section 5.06(b) that the Approved Metrics are consistent with good industry
practice for shared services agreements of this kind; provided, that the parties
acknowledge that the present (i.e., 2014) seven-step Steering Committee approach
using the allocation principles contained in the attached Exhibit H satisfies
such standards and, accordingly, will be applied by the Audit Firm for the
current year and each subsequent year if this approach is used by the Steering
Committee), the Steering Committee shall have the authority to and shall direct
that the adjusted Allocation Percentage shall instead apply, and upon any such
determination, the Allocation Percentage set forth herein shall be deemed
amended accordingly. Any dispute regarding the applicable Approved Metrics and
the Allocation Percentage that cannot be resolved by the Steering Committee
shall be settled pursuant to Article XII.

5.02 Non-Cash Cost Allocation. Any non-cash costs or expenses caused by,
incurred or otherwise arising from or relating to the Services shall be
allocated to MSC and MPM for financial statement purposes only, without any
corresponding cash reimbursement required, in accordance with generally accepted
accounting principles, based on the Allocation Percentage principles described
in Section 5.01 hereof.

5.03 Monthly Estimate Statements. Prior to the first day of each quarter during
the Term, the Steering Committee, with such assistance from MSC and MPM as the
Steering Committee shall request, shall (i) estimate (or calculate, as
applicable) the (x) Actual Cost of each Service Provider in respect of Services
to be provided by it for each month during such quarter, and (y) cost shares of
each of the parties as calculated pursuant to this Article V and the estimated
net cost share payment, if any, that will be owed by either MSC or MPM, as
applicable, to the other party (the “Estimated Monthly Allocation Payment”) for
each month during such quarter and (ii) direct the applicable Service Provider
to prepare and issue invoices for each Estimated Monthly Allocation Payment to
be paid by the other party, which invoices shall be delivered on the first day
of each month during such quarter (or as promptly as practicable thereafter).
Within ten (10) days of delivery of an invoice for the Estimated Monthly
Allocation Payment, the

 

12



--------------------------------------------------------------------------------

applicable Recipient shall promptly make payment of the Estimated Monthly
Allocation Payment. MSC and MPM, as applicable, may elect to cause all or a
portion of the Estimated Monthly Allocation Payment to be satisfied by one or
more of their subsidiaries, including, in the case of MSC, those subsidiaries
listed on Exhibit C and, in the case of MPM, those subsidiaries listed on
Exhibit D, which, for the avoidance of doubt, may include settlement in non-U.S.
jurisdictions in currency other than U.S. dollars converted at the Exchange Rate
for the applicable Recipient.

5.04 Quarterly Statements. Within thirty (30) days following the end of each
quarter during the Term, each Service Provider shall furnish the Steering
Committee with a written statement with respect to the Actual Cost of such
Service Provider in respect of Services provided by it during such quarter,
setting forth (i) the cost allocation determined pursuant to Section 5.01(a),
(ii) the cost allocation determined pursuant to Section 5.02, and (iii) the
amounts paid pursuant to Section 5.03 hereof, together with such other data and
information necessary to complete the items described in Section 5.05 hereof
(hereinafter referred to as the “Quarterly Report”).

5.05 Quarterly Determination and Payment.

(a) Within twenty (20) days of the submission of the Quarterly Report, the
Steering Committee shall (i) determine the cost share of each of the parties as
calculated pursuant to this Article V for such quarter, the amount of the
Estimated Monthly Allocation Payments made by each of the parties to the other
during such quarter and the resultant net cost share payment, if any, owed by
either MSC or MPM, as applicable, to the other party for such quarter (the
“Quarterly Reconciliation Payment”); and (ii) direct the applicable Service
Provider to prepare and issue an invoice for such Quarterly Reconciliation
Payment to the other party. Any dispute among members of the Steering Committee
that cannot be settled by majority vote shall be settled pursuant to Article
XII. If the Steering Committee reasonably believes that a Periodic
Reconciliation Payment will become owing and payable pursuant to
Section 5.06(a), the Steering Committee may direct that an allocable portion of
such anticipated Periodic Reconciliation Payment be combined with the amount(s)
owing and payable pursuant to each Quarterly Reconciliation Payment, in order to
lessen the size of the anticipated Periodic Reconciliation Payment.

(b) Within fifteen (15) days of the determination by the Steering Committee of
the Quarterly Reconciliation Payment, either MSC or MPM may dispute such
determination by giving written notice specifying in reasonable detail the
nature of such dispute. Any such dispute shall be settled pursuant to Article
XII.

(c) Within fifteen (15) days of delivery of the invoice for the Quarterly
Reconciliation Payment, if a valid dispute notice has not been delivered in
accordance with Section 5.05(b), the applicable Recipient shall promptly make
payment of the Quarterly Reconciliation Payment. MSC and MPM, as applicable, may
elect to cause all or a portion of the Quarterly Reconciliation Payment to be
satisfied by one or more of their subsidiaries, including, in the case of MSC,
those subsidiaries listed on Exhibit C and, in the case of MPM, those
subsidiaries listed on Exhibit D, which, for the avoidance of doubt, may include
settlement in non-U.S. jurisdictions in currency other than U.S. dollars
converted at the Exchange Rate for MSC or MPM, as applicable.

 

13



--------------------------------------------------------------------------------

5.06 Retrospective True-Up; Independent Verification; Payment.

(a) Retrospective True-Up. Annually, as part of MPM’s and MSC’s annual budgeting
process (or more frequently as determined by the Required Approval of the
Steering Committee), the Steering Committee shall review and assess the accuracy
throughout the year that is the subject of such audit (i.e., the fiscal year
prior to the year that is the subject of the then-ongoing annual budgeting
process) (the “Past Period”) of (A) the actual billings of Functional Services
Costs and Capital Expenditures (i.e., whether the actual billings were
consistent with this Agreement and whether the Allocation Percentage was
properly applied to all eligible costs and expenses) and (B) whether the
Allocation Percentage to be applied to the applicable Past Period should be
adjusted and retroactively applied to the Past Period to reflect actual relative
usage of the Services by each of MPM and MSC throughout the Past Period (such
process, the “Periodic True-Up”). Each of MSC and MPM shall cooperate with the
Steering Committee in the aforementioned process, including making appropriate
personnel and materials available to the Steering Committee. Upon the Steering
Committee’s determination of the appropriate allocation of actual billings and
the Allocation Percentage, the Steering Committee shall have the authority to
and shall direct that necessary and appropriate steps are taken to effectuate
any adjustments determined to be appropriate as part of the Periodic True-Up,
including requiring MPM or MSC, as appropriate, to pay to the other party in
cash the resultant net cost share payment (each a “Periodic Reconciliation
Payment”); provided, however, that there shall be no such retroactive true-up as
set forth in this Section 5.06(a) with respect to any periods prior to fiscal
year 2015. Any dispute regarding the applicable Approved Metrics and the
Allocation Percentage that cannot be resolved by the Steering Committee shall be
settled pursuant to Article XII.

(b) Independent Verification.

(i) Annually, as part of MPM’s and MSC’s annual budgeting process (or more
frequently as determined by the Required Approval of the Steering Committee),
the Steering Committee shall engage an independent, nationally recognized firm
or consultant with appropriate experience and expertise (the “Audit Firm”) to
undertake an audit as set forth herein. The Audit Firm shall be selected by the
Steering Committee; provided, that, in the case of the first Past Period subject
to this independent verification only (i.e., the review of fiscal year 2015),
the Audit Firm shall be selected from among those firms listed on Exhibit G.
Selection of the Audit Firm for subsequent Past Period reviews shall be made
(A) by the Required Approval of the Steering Committee, and (B) if necessary, in
accordance with Article XII. Fees and expenses of the Audit Firm in connection
with such engagement shall be borne by MSC and MPM in accordance with their
respective Allocation Percentage as may be adjusted following the results of
such audit.

 

14



--------------------------------------------------------------------------------

(ii) The Audit Firm shall be given the mandate to review and assess the accuracy
of the (1) Allocation Percentage determined in accordance with Section 5.01(c)
for prospective application and (2) true-up of the Allocation Percentage (and
the application thereof) and the determination of the Reconciliation Payments in
accordance with Section 5.06(a). In determining its assessment, the Audit Firm
shall evaluate the Services received or expected to be received by MSC and MPM,
respectively, utilizing the Approved Metrics and, in the course of the Audit
Firm’s review of the Approved Metrics themselves (but subject to the proviso in
Section 5.01(c)(iii)), information maintained by or available to the Audit Firm
regarding relevant good industry practice for shared services agreements of this
kind. In connection with its engagement, MSC and MPM shall cause to be provided
to the Audit Firm (1) the Allocation Percentage for all periods being reviewed,
and a reasonably detailed description of the process and methodology by which
such Allocation Percentage was determined, including backup and supporting
materials, (2) all invoices for Estimated Monthly Allocation Payments, Quarterly
Reports and invoices for Reconciliation Payments, and related supporting
documentation, in each case for all periods being reviewed, (3) detail related
to the Approved Metrics necessary to evaluate the Services used by MSC and MPM,
and (4) such other financial and operating data as is reasonably requested by
the Audit Firm in connection with its mandate set forth in this Section 5.06(b)
and the applicable engagement letter. Each of MSC and MPM may provide
information to the Audit Firm on a confidential basis, with the information so
provided not subject to express inclusion in the report described below. Each of
MSC and MPM shall make appropriate members of its management reasonably
available to, and shall cause to cooperate with, the Audit Firm throughout its
engagement. Each of MSC and MPM shall act in good faith to enable the Audit Firm
to complete its written report within 60 days following the date the Audit Firm
is engaged and by no later than April 30th of the fiscal year that is being
budgeted in the applicable review process.

(iii) Upon completion of its analysis as set forth in this Section 5.06(b), the
Audit Firm shall provide to the Steering Committee (which shall provide copies
to the MSC and MPM boards of directors) a written report summarizing the Audit
Firm’s findings, including the accuracy of any adjustments or true-ups (or lack
thereof) determined by the Steering Committee in accordance with Section 5.01(c)
and Section 5.06(a). In the event the Audit Firm report identifies incorrect or
otherwise deficient results in the Steering Committee’s determinations, the
Steering Committee shall work in good faith with the Audit Firm in an effort to
resolve and eliminate any discrepancies between the Steering Committee’s final
determinations and the Audit Firm’s evaluation of those Steering Committee
determinations.

(iv) Prior to the Audit Firm’s delivery of the audit report described herein to
the Steering Committee, the Audit Firm shall provide each of MSC and MPM
executive management with at least one opportunity of at least one week to
review and to provide complete comments on the Audit Firm’s proposed findings;
provided that while the Audit Firm shall be obligated to consider MPM and MSC
comments in good faith, the Audit Firm shall retain full discretion in
conducting its review, reaching its findings, and formulating and presenting its
findings.

 

15



--------------------------------------------------------------------------------

(c) Payment of Reconciliation Payment. Within fifteen (15) days of delivery of
the invoice for the applicable Reconciliation Payment, if a written notice
specifying in reasonable detail the nature of a dispute related thereto has not
been delivered by such party, MSC or MPM, as applicable, shall promptly pay the
applicable Reconciliation Payment to the other in cash. MSC and MPM, as
applicable, may elect to cause all or a portion of the applicable Reconciliation
Payment to be satisfied by one or more of their subsidiaries, including, in the
case of MSC, those subsidiaries listed on Exhibit C and, in the case of MPM,
those subsidiaries listed on Exhibit D, which, for the avoidance of doubt, may
include settlement in non-U.S. jurisdictions in currency other than U.S. Dollars
converted at the Exchange Rate for MSC or MPM, as applicable.

5.07 Taxes.

(a) Recipient is responsible for and will pay all Taxes applicable to the
Services provided to Recipient; provided, that such payments by Recipient to
Service Provider will be made in a manner that is the most tax-efficient and
that does not otherwise negatively impact Service Provider; and provided,
further, that Service Provider will not be subject to any liability for Taxes
applicable to the Services as a result of such payment by Recipient. Service
Provider will collect such Tax from Recipient in the same manner it collects
such Taxes from other customers in the ordinary course of Service Provider’s
business, but in no event prior to the time it invoices Recipient for the
Services with respect to which such Taxes are levied. Recipient may provide
Service Provider with a certificate evidencing its exemption from payment of or
liability for such Taxes.

(b) Service Provider will promptly reimburse Recipient for any Taxes collected
from Recipient and refunded to Service Provider. In the event a Tax is assessed
against Service Provider that is solely the responsibility of Recipient and
Recipient desires to protest such assessment, Recipient will submit to Service
Provider a statement of the issues and arguments requesting that Service
Provider grant Recipient the authority to prosecute the protest in Service
Provider’s name. Service Provider’s authorization will not be unreasonably
withheld. Recipient will finance, manage, control and determine the strategy for
such protest while keeping Service Provider reasonably informed of the
proceedings. However, the authorization will be periodically reviewed by Service
Provider to determine any adverse impact on Service Provider, and Service
Provider will have the right to reasonably withdraw such authority at any time.
Upon notice by Service Provider that it is so withdrawing such authority,
Recipient will expeditiously terminate all proceedings. Any adverse consequences
suffered by Recipient as a result of the withdrawal will be submitted to
arbitration pursuant to Article XII. Any contest for Taxes brought by Recipient
may not result in any lien attaching to any property or rights of Service
Provider or otherwise jeopardize Service Provider’s interests or rights in any
of its property. Recipient agrees to indemnify Service Provider for all costs
and expenses, losses, damages, claims, causes of action and liabilities
(including reasonable attorneys’ fees, disbursements and expenses of litigation)
that Service Provider incurs as a result of any such contest by Recipient.

(c) The provisions of this Section 5.07 will govern the treatment of all Taxes
arising as a result of or in connection with this Agreement, notwithstanding any
other Article of this Agreement to the contrary.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

COMPLIANCE WITH LAWS

Each of MSC and MPM agrees to comply in all material respects with all
applicable laws, rules, regulations and orders of any federal, state, county,
city, local, supranational (including those of the European Communities) or
foreign governmental, administrative or regulatory authority, agency or body in
any jurisdiction in which such party conducts business in relation to the
Services provided and matters that are the subject of this Agreement.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.01 Representations and Warranties of MSC.

(a) MSC represents and warrants that it is a corporation duly organized, validly
existing and in good standing under the laws of the State of New Jersey, that
MSC has full corporate power and authority to enter into this Agreement and
perform its obligations hereunder, and that the officer of MSC who executed this
Agreement on behalf of MSC is in fact an officer of MSC and has been duly
authorized by MSC to execute this Agreement on its behalf.

(b) The execution, delivery and performance by MSC of this Agreement have been
duly authorized by all necessary action on the part of MSC and no further action
or approval is required in order to constitute this Agreement as the valid and
binding obligations of MSC, enforceable in accordance with its terms.

7.02 Representations and Warranties of MPM.

(a) MPM represents and warrants that it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, that MPM
has full corporate power and authority to enter into this Agreement and perform
its obligations hereunder, and that the officer of MPM who executed this
Agreement on behalf of MPM is in fact an officer of MPM and has been duly
authorized by MPM to execute this Agreement on its behalf.

(b) The execution, delivery and performance by MPM of this Agreement have been
duly authorized by all necessary corporate action on the part of MPM and no
further action or approval is required in order to constitute this Agreement as
the valid and binding obligations of MPM, enforceable in accordance with its
terms.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNITY; LIABILITY

8.01 Indemnity by Service Provider. Service Provider shall indemnify, defend and
hold harmless each Recipient Indemnitee from and against any and all costs and
expenses, losses, damages, claims, causes of action and liabilities (including
reasonable attorneys’ fees, disbursements and expenses of litigation) to the
extent arising from, relating to, or connected with (in each case except to the
extent directly or indirectly caused by the gross negligence, willful misconduct
or material breach of or by Recipient) the gross negligence, willful misconduct
or material breach of or by Service Provider or any employee, contractor or
agent of Service Provider.

8.02 Indemnity by Recipient. Recipient shall indemnify, defend and hold harmless
each Service Provider Indemnitee from and against any and all costs and
expenses, losses, damages, claims, causes of action and liabilities (including
reasonable attorneys’ fees, disbursements and expenses of litigation) to the
extent arising from, relating to, or connected with (in each case except to the
extent directly or indirectly caused by the gross negligence, willful misconduct
or material breach of or by Service Provider) the provision by Service Provider
of Services hereunder.

8.03 Procedure. The party claiming indemnity shall promptly provide the other
party with written notice of any claim, action or demand for which indemnity is
claimed. The indemnifying party shall be entitled to control the defense of any
action; provided, that the indemnified party may participate in any such action
with counsel of its choice at its own expense; and provided, further, that the
indemnifying party shall not settle any claim, action or demand without the
prior written consent of the indemnified party, such consent not to be
unreasonably withheld or delayed. The indemnified party shall reasonably
cooperate in the defense as the indemnifying party may request and at the
indemnifying party’s expense.

8.04 Limitation on Liability. Notwithstanding anything contained herein to the
contrary, in no event shall any party, its Affiliates and/or its or their
respective directors, officers, employees, representatives or agents be liable
for any (i) indirect, incidental, special, exemplary, consequential or punitive
damages or (ii) damages for, measured by or based on lost profits, diminution in
value, multiple of earnings or other similar measure; provided, however that the
limitation of liability set forth in this Section 8.04 shall not apply with
respect to claims for damages or indemnification made by Service Provider under
Section 8.01 or Section 8.02, as applicable, regarding either any fines,
penalties, judgments, awards and other similar orders to pay imposed by a
governmental authority or in favor of a third-party with respect to Recipient’s
business or any obligation to perform environmental cleanup or remediation
pursuant to applicable law or regulatory requirements, in each case except to
the extent such fine, penalty, judgment, award or other similar order to pay or
such obligations result from Service Provider’s gross negligence, willful
misconduct, or material breach of this Agreement.

 

18



--------------------------------------------------------------------------------

ARTICLE IX

DEFAULT

9.01 Definition. The occurrence of any one or more of the following events which
is not cured within the time permitted shall constitute a default under this
Agreement (hereinafter referred to as an “Event of Default”) as to the party
failing in the performance or effecting the breaching act.

9.02 Service Provider’s Default. An Event of Default shall exist with respect to
Service Provider if Service Provider shall fail to perform or comply with, in
any material respect, any of the covenants, agreements, terms or conditions
contained in this Agreement applicable to Service Provider and such failure
shall continue for a period of thirty (30) days after written notice thereof
from Recipient to Service Provider specifying in reasonable detail the nature of
such failure, or, in the case such failure is of a nature that it cannot, with
due diligence and good faith, be cured within thirty (30) days, if Service
Provider fails to proceed promptly and with all due diligence and in good faith
to cure the same and thereafter to prosecute the curing of such failure to
completion with all due diligence within ninety (90) days after the initial
delivery of written notice from the Recipient with respect to such failure.

9.03 Recipient’s Default. An Event of Default shall exist with respect to
Recipient if Recipient shall:

(a) unless subject to a good faith dispute hereunder, fail to make any monetary
payment required under this Agreement on or before the due date recited herein
and such failure continues for thirty (30) Business Days after written notice
from Service Provider specifying such failure, or

(b) fail to perform or comply with, in any material respect, any of the other
covenants, agreements, terms or conditions contained in this Agreement
applicable to Recipient and such failure shall continue for a period of thirty
(30) days after written notice thereof from Service Provider to Recipient
specifying in reasonable detail the nature of such failure, or, in the case such
failure is of a nature that it cannot, with due diligence and good faith, cure
within thirty (30) days, if Recipient fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety
(90) days thereafter.

9.04 Bankruptcy. An Event of Default shall exist with respect to a party if such
party, from and after the Emergence Date:

(a) applies for or consents to the appointment of a receiver, trustee or
liquidator of itself or any of its property;

(b) makes a general assignment for the benefit of creditors;

(c) is adjudicated bankrupt or insolvent; or

(d) files a voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law.

 

19



--------------------------------------------------------------------------------

9.05 Reorganization/Receiver. An Event of Default shall exist with respect to a
party if, from and after the Emergence Date, an order, judgment or decree is
entered by any court of competent jurisdiction approving a petition seeking
reorganization of MSC or MPM, as the case may be, or appointing a receiver,
trustee or liquidator of MSC or MPM, as the case may be, of all or a substantial
part of any of the assets of MSC or MPM, as the case may be, and such order,
judgment or decree continues unstayed and in effect for a period of sixty
(60) days from the date of entry thereof.

9.06 Delays and Omissions. No delay or omission as to the exercise of any right
or power accruing upon any Event of Default shall impair the non-defaulting
party’s exercise of any right or power or shall be construed to be a waiver of
any Event of Default or acquiescence therein.

ARTICLE X

TERMINATION

10.01 Terminating Events. This Agreement shall terminate between MSC and MPM at
the written election of the non-defaulting party, upon the occurrence of an
Event of Default under this Agreement when the time to cure has lapsed.

10.02 Termination for Convenience. Either MSC or MPM may terminate this
Agreement for its convenience, without cause, by giving the other party written
notice not less than thirty (30) days prior to the effective date of such
termination.

10.03 Effect of Termination. Notwithstanding anything herein to the contrary,
this Section 10.03 and Section 10.04, and Article XIII (other than
Section 13.08) shall survive any termination of this Agreement. Unless subject
to a good faith dispute hereunder, within thirty (30) days after the termination
of this Agreement, Recipient shall pay Service Provider all accrued and unpaid
amounts due under this Agreement.

10.04 Transition Assistance.

(a) At the request of Recipient, upon a termination or non-renewal of this
Agreement, Service Provider will provide reasonable assistance to Recipient
necessary to transfer the applicable Services provided hereunder to Recipient or
Recipient’s designated third-party provider, which shall, to the extent
requested by Recipient, include the assistance set forth in Section 10.04(b).
During the Transition Period, Service Provider shall continue to provide
Services to Recipient until such time as Recipient is ready to assume (or to
have a third-party provider assume) responsibility for such Services, subject to
clause (c) below. Costs and expenses for all of the following

 

20



--------------------------------------------------------------------------------

shall be allocated in accordance with the Allocation Percentage and shall not be
subject to Section 5.01(a)(i): (i) the continuation of Services in the ordinary
course, (ii) the provision of assistance in accordance with this Section 10.04,
(iii) severance costs of any shared services employees whose services are no
longer required following termination of this Agreement and (iv) third party
headhunter costs paid during the Transition Period for the recruitment of any
new employees required by either Recipient or Service Provider as a consequence
of the termination of this Agreement. All other start-up costs and expenses,
including for services, infrastructure, consulting and other items reasonably
expended as a consequence of the transition of Services (including any services,
infrastructure, consulting or other items acquired by Recipient in order to
continue performing the Services for itself after the transition of Services)
are to be borne solely by Recipient. The division between MPM and MSC of shared
and other assets shall be effected in accordance with the Transition Asset
Separation Principles set forth on Exhibit I.

(b) Service Provider shall (i) cooperate with Recipient and its designees by
granting access to personnel providing Services, and shall make reasonably
available information about the resources used to provide the Services (e.g.,
information technology equipment, software licenses, subcontractors, etc.),
(ii) transfer to Recipient all data and other information relating to
Recipient’s business, (iii) support transition-related testing and parallel runs
undertaken by Recipient during the Transition Period, and (iv) execute its
obligations set forth in the Termination Assistance Project Plan in a manner to
meet milestones required to transition Services in the manner and on the
timeline agreed on a Service by Service basis by the Parties (subject in each
case to Recipient’s option in its discretion to extend such termination
assistance period for each Service to the end of the Transition Period). In
furtherance of the foregoing, upon commencement of the Transition Period,
Service Provider shall prepare an exit plan in accordance with the project
methodology in the Termination Assistance Project Plan that sets forth specific
milestones for Service Provider’s completion of the Termination Assistance
Project Plan on the timeline agreed by the parties for each Service (as such
timeline for each Service may be extended by Recipient in its discretion in
accordance with this Section 10.04), which exit plan shall be subject to the
review and approval of Recipient.

(c) Nothing herein to the contrary withstanding, in no event shall Service
Provider be required to provide transition assistance for more than twelve
(12) months from the date of termination or non-renewal, subject to one
successive renewal for an additional sixty (60) day period at the election of
Recipient (such transition period, subject to the foregoing limitations, the
“Transition Period”).

ARTICLE XI

NOTICES

All notices provided for in this Agreement or related to this Agreement, which
either party desires to serve on the other, shall be in writing and shall be
considered delivered upon receipt. Any and all notices or other papers or
instruments related to this Agreement shall be sent by:

(a) United States registered or certified mail (return receipt requested),
postage prepaid, in an envelope properly sealed;

 

21



--------------------------------------------------------------------------------

(b) (x) a facsimile transmission where written acknowledgment of receipt of such
transmission is received and a copy of the transmission is mailed with postage
prepaid or (y) electronic mail where return electronic mail acknowledgement of
receipt of such transmission is received; or

(c) a nationally recognized overnight delivery service;

provided for receipted delivery, addressed as follows:

MSC:

Momentive Specialty Chemicals Inc.

180 East Broad Street,

Columbus, OH 43215

Attention:   General Counsel Facsimile:   (614) 225-2108

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention:   Brian P. Finnegan Facsimile:   (212) 492-0079

bfinnegan@paulweiss.com

MPM:

Momentive Performance Materials Inc.

22 Corporate Woods Blvd.

Albany, NY 12211

Attention:   General Counsel Facsimile:   (518) 533-4662

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Matthew Feldman

Facsimile: (212) 728-8111

mfeldman@willkie.com

Either MSC or MPM may change the address or name of addressee applicable to
subsequent notices (including copies of said notices as hereinafter provided)

 

22



--------------------------------------------------------------------------------

or instruments or other papers to be served upon or delivered to the other
party, by giving notice to the other party as aforesaid; provided, that notice
of such change shall not be effective until the fifth (5th) day after mailing or
facsimile transmission.

ARTICLE XII

DISPUTE RESOLUTION

12.01 Resolution Procedure. Each of MSC and MPM agrees to use its reasonable
best efforts to resolve disputes under this Agreement by a negotiated resolution
between the parties or as provided for in this Article XII.

12.02 Exchange Of Written Statements. In the event of a dispute under this
Agreement, either MSC or MPM, on the one hand, may give a notice to the other
party requesting that the Steering Committee in good faith try to resolve (but
without any obligation to resolve) such dispute. Not later than fifteen
(15) days after said notice, each party shall submit to the other party a
written statement setting forth such party’s description of the dispute and of
the respective positions of the parties on such dispute and such party’s
recommended resolution and the reasons why such party feels its recommended
resolution is fair and equitable in light of the terms and spirit of this
Agreement. Such statements represent part of a good-faith effort to resolve a
dispute and as such, no statements prepared by a party pursuant to this
Section 12.02 may be introduced as evidence or used as an admission against
interest in any arbitral or judicial resolution of such dispute.

12.03 Good Faith Negotiations. If the dispute continues unresolved for a period
of seven (7) days (or such longer period as the Steering Committee may otherwise
agree upon) after the simultaneous exchange of such written statements, then the
Steering Committee shall promptly commence good-faith negotiations to resolve
such dispute but without any obligation to resolve it. Any such meeting may be
conducted by teleconference.

12.04 Determination Of Steering Committee. Not later than thirty (30) days after
the commencement of good-faith negotiations, if the Steering Committee renders
an agreed resolution on the matter in dispute, then both MSC and MPM shall be
bound thereby. If the Steering Committee has not resolved the matter in dispute
within thirty (30) days after the commencement of good-faith negotiations,
either MSC or MPM may submit the dispute to arbitration in accordance with
Section 12.05.

12.05 Disputes Submitted to Arbitration. Wherever any dispute arises between MSC
and MPM, or among members of the Steering Committee, which is not otherwise
resolved by the vote of a majority of the members of the Steering Committee or
between the parties, the same shall be submitted to resolution by arbitration to
be conducted in New York, New York, in accordance with the American Arbitration
Association Rules then in force and the terms and conditions set forth in
Sections 12.06 through 12.09.

 

23



--------------------------------------------------------------------------------

12.06 Selection of Arbitrators. Either party shall have the right to submit such
dispute to arbitration by delivery of written notice to the other party stating
that the party delivering such notice desires to have the then unresolved
controversy between MSC and MPM reviewed by a board of three (3) arbitrators.
Said notice shall also set forth the identity of the person selected by the
notifying party as its arbitrator, and shall detail the dispute between the
parties and such party’s suggested resolution. Within twenty (20) days after
receipt of such notice, the other party shall designate a person to act as
arbitrator and shall notify the party requesting arbitration of such
designation, the name and address of the person so designated, and the suggested
resolution of such dispute by such party. The two (2) arbitrators designated as
aforesaid shall promptly select a third arbitrator, and if they are not able to
agree on such third arbitrator, then either arbitrator, on five (5) days’ notice
in writing to the other, or both arbitrators, shall apply to the local
arbitration authority to designate and appoint such third arbitrator. The two
arbitrators selected by the parties shall then notify MSC and MPM in writing
promptly upon the selection of the third arbitrator. If the party upon whom such
written request for arbitration is served shall fail to designate its arbitrator
within twenty (20) days after receipt of such notice, then the suggested
resolution of the dispute as set forth in the written notice delivered by the
party requesting such arbitration shall become the resolution thereof, and shall
be binding on MSC and MPM hereunder.

12.07 Submission of Evidence. Within thirty (30) days following the date on
which the parties shall have received notice of the appointment of the third
arbitrator, the parties shall submit to the arbitrator so appointed a full
statement of their respective positions and their reasons in support thereof, in
writing, with copies delivered to the other party. Upon receipt of such written
statement from the other party, the party receiving the same may file with the
arbitrators a written rebuttal. Unless requested by the arbitrators, no hearing
shall be required in connection with any such arbitration, and the arbitrators
may elect to base their decisions on the written material submitted by the
parties; provided, however, that the parties shall submit to hearings, and be
prepared to provide testimony, by themselves or by witnesses called on their
behalf, if so requested by the arbitrators.

12.08 Decisions of Arbitrators. Following receipt of the written materials from
each party, and not later than 60 days from the final hearing held in connection
with such arbitration, the arbitrators shall render their decision, which
decision shall adopt either the position of MSC or MPM as previously submitted
to the arbitrators, in full, without revision or alteration thereof, and without
compromise. If more than one issue shall be submitted to the same arbitrators
for resolution, each such issue shall be deemed a separate arbitration for all
purposes hereof, such issues to be identified separately by the parties in their
submission to arbitration, and each such issue shall be subject to a separate
decision by the arbitrators.

12.09 Arbitration is Binding. The decision of a majority of the arbitrators
shall be binding upon MSC and MPM and shall be enforceable in any court of
competent jurisdiction. Such decision and award may allocate the costs of such
arbitration to one of the parties, equally or disproportionately between the
parties.

 

24



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

13.01 Assignment. Neither MSC nor MPM shall assign this Agreement or any
interest therein without the express prior written consent of the other party,
which consent shall not be unreasonably withheld. Notwithstanding the preceding
sentence, MSC or MPM may assign or transfer this Agreement to any Affiliate of
such party; provided, that a counterpart original of such assignment is
delivered to the other parties on or before the effective date of such
assignment; and provided, further, that such Affiliate expressly assumes and
agrees to be bound by all of the terms and conditions of this Agreement. Except
as otherwise provided herein, each provision hereof shall extend to and shall,
as the case may require, bind and inure to the benefit of the parties’ permitted
successors and assigns and legal representatives.

13.02 Construction. The language in all parts of this Agreement shall be in all
cases construed simply according to its fair meaning, and not strictly for or
against MSC or MPM. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing the
same to be drafted.

13.03 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of New York without reference to its
choice of law provisions.

13.04 Severability. Should any portion of this Agreement be declared invalid or
unenforceable, then such portion shall be deemed to be severed from this
Agreement and shall not affect the remainder thereof.

13.05 Attorneys’ Fees. Should either party institute an action or proceeding to
enforce any provisions hereof or for other relief due to an alleged breach of
any provision of this Agreement, the prevailing party shall be entitled to
receive from the other party all costs of the action or proceeding and
reasonable attorneys’ fees.

13.06 Entire Agreement. This Agreement covers in full each and every agreement
of every kind or nature whatsoever between the parties hereto concerning this
Agreement, and all preliminary negotiations and agreements, whether verbal or
written, of whatsoever kind or nature are merged herein. No oral agreement or
implied covenant shall be held to vary the provisions hereof, any statute, law
or custom to the contrary notwithstanding.

13.07 Counterparts. This Agreement may be executed in two or more counterparts
and shall be deemed to have become effective when and only when all parties
hereto have executed this Agreement, although it shall not be necessary that any
single counterpart be signed by or on behalf of each of the parties hereto, and
all such counterparts shall be deemed to constitute but one and the same
instrument.

13.08 Force Majeure. Whenever this Agreement requires an act to be performed
within a specified time period or to be completed diligently, such periods are
subject to Unavoidable Delays. “Unavoidable Delays” are delays beyond the
reasonable

 

25



--------------------------------------------------------------------------------

control of the party asserting the delay, and include delays caused by acts of
God, acts of war, terrorist attack, civil commotions, riots, strikes, lockouts,
acts of government in either its sovereign or contractual capacity, perturbation
in telecommunications transmissions, inability to obtain suitable labor or
materials, accident, fire, water damages, flood, earthquake, or other natural
catastrophes. In the event of an Unavoidable Delay, the Recipient may either
(i) perform any Services that Service Provider is unable to perform or
(ii) contract with a third party to provide any such affected Service.

13.09 No Warranties. Service Provider shall use its best efforts to render the
services contemplated by this Agreement in good faith to Recipient, but hereby
explicitly disclaims any and all warranties, express or implied, except to the
extent expressly provided herein.

13.10 Headings. Headings or captions have been inserted for convenience of
reference only and are not to be construed or considered to be a part hereof and
shall not in any way modify, restrict or amend any of the terms or provisions
hereof.

13.11 Waiver. The waiver by one party of any default or breach of any of the
provisions, covenants or conditions hereof of the part of the other party to be
kept and performed shall not be a waiver of any preceding or subsequent breach
or any other provisions, covenants or conditions contained herein.

13.12 Consent to Jurisdiction. The parties hereto agree that, other than an
arbitration proceeding arising pursuant to Article XII, any legal action or
proceeding with respect to or arising out of this Agreement may be brought in or
removed to the courts of the State of New York located in the borough of
Manhattan or of the United States of America for the Southern District of New
York. By execution and delivery of this Agreement, the parties hereto accept,
for themselves and in respect of their property, generally and unconditionally,
the exclusive jurisdiction of the aforesaid courts. The parties hereto
irrevocably consent to the service of process out of any of the aforementioned
courts in any manner permitted by law. The parties hereto hereby waive any right
to stay or dismiss any action or proceeding under or in connection with this
Agreement brought before the foregoing courts on the basis of forum
non-conveniens.

13.13 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE RELATIONSHIP BETWEEN THE PARTIES HERETO THAT IS BEING
ESTABLISHED. THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES HERETO FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

26



--------------------------------------------------------------------------------

13.14 Third Party Beneficiaries. None of the obligations hereunder of either
party shall run to or be enforceable by any party other than the parties to this
Agreement and their respective successors and assigns in accordance with the
provisions of this Agreement.

13.15 Amendments. This Agreement may be changed or modified only by an agreement
in writing signed by the parties hereto, and no oral understandings shall be
binding as between the parties. For the avoidance of doubt, pursuant to Sections
6.01 and 6.03 of the Top Holdco Charter, the negotiation and agreement upon any
amendment of this Agreement by MPM (x) shall be directed by the management of
MPM and (y) shall constitute an “Affiliate Transaction” relating to Apollo
requiring the approval of a majority of the Disinterested Directors of MPM.

13.16 Confidentiality; Data Security and Privacy.

(a) Each party hereto will maintain in strict confidence all Confidential
Information received from the other party. Each party agrees that it will not
use, disclose to any third Person or grant use of such Confidential Information
except to the extent required to receive or provide the Services or as otherwise
authorized in advance by the other party in writing. Each party agrees to use at
least the same standard of care as it uses to protect its own confidential
information of a similar nature to ensure that its employees do not disclose or
make any unauthorized use of such Confidential Information, but in no case less
than a reasonable standard of care. Each party will disclose the other party’s
Confidential Information only to those of such party’s employees, consultants
and contractors who need to know such information to assist the party in
receiving or performing the Services. Each party will promptly notify the other
party upon discovery of any unauthorized use or disclosure of such party’s
Confidential Information.

(b) Each party will maintain industry standard data backup and recovery
procedures in connection with all of their systems used in performing the
Services. Each Party will maintain and enforce physical, technical and logical
security procedures with respect to the access and maintenance of any
Confidential Information of the other Party that is in its possession in
performing the Services, which procedures shall: (a) be at least equal to
industry standards; (b) comply with applicable law; and (c) provide reasonably
appropriate physical, technical and organizational safeguards against accidental
or unlawful destruction, loss, alteration, unauthorized disclosure, theft or
misuse. Without limiting the generality of the foregoing, each Party will take
reasonable measures to secure and defend its locations and equipment against
“hackers” and others who may seek, without authorization, to modify or access
its systems, or the information found therein.

(c) The provisions of this Section 13.16 shall be without limitation or
modification of any provision set forth in the Joint Development Agreement.

 

27



--------------------------------------------------------------------------------

(d) Notwithstanding anything in Section 13.16(a) to the contrary, Service
Provider agrees to keep Recipient Personal Data confidential, and agrees to not
disclose Recipient Personal Data to third parties without having first received
express written approval from Recipient and, if required by applicable law, the
applicable Data Subject. Service Provider and Service Provider’s personnel will
Process Recipient Personal Data only on a need-to-know basis in connection with
the performance of the Services.

(e) Service Provider will implement and maintain technical and organizational
measures to ensure the security and confidentiality of Recipient Personal Data
in order to prevent, among other things: (i) accidental, unauthorized or
unlawful destruction, alteration, modification or loss of Recipient Personal
Data, (ii) accidental, unauthorized or unlawful disclosure or access to
Recipient Personal Data, and (iii) unlawful forms of processing Recipient
Personal Data. The security measures taken will be in compliance with applicable
data protection Laws.

(f) Service Provider will comply with all applicable laws pertaining to Personal
Data protection and the Processing of Personal Data, and process
employment-related data consistent with Recipient’s policies.

(g) Upon the expiration or termination of this Agreement for whatever reason,
Service Provider will stop any Processing of Recipient Personal Data and will
return to Recipient all copies of Recipient Personal Data along with all notes,
analyses, compilations, forecasts, data, translations, studies, memoranda,
copies, extracts, reproductions or other documents that contain such Recipient
Personal Data.

(h) Service Provider will immediately inform Recipient of any event involving an
actual, potential or threatened compromise of the security, confidentiality or
integrity of Recipient Personal Data (a “Security Breach”) and take action
immediately, at its own expense, to investigate the same and to identify,
prevent and mitigate the effects thereof. The content of any filings,
communications, notices, press releases, or reports related to a Security Breach
must be approved by Recipient prior to any publication or communication thereof
to any third party.

*    *    *    *    *

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

 

MOMENTIVE SPECIALTY CHEMICALS INC. By:    

/s/ Douglas A. Johns

  Name:       Douglas A. Johns   Title:   Authorized Person MOMENTIVE PERFORMACE
MATERIALS INC. By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person MOMENTIVE PERFORMACE
MATERIALS WORLDWIDE INC. By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person MOMENTIVE PERFORMACE
MATERIALS USA INC. By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person JUNIPER BOND HOLDINGS I
LLC By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS II LLC By:    

/s/ Douglas A. Johns

  Name:       Douglas A. Johns   Title:   Authorized Person JUNIPER BOND
HOLDINGS III LLC By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person JUNIPER BOND HOLDINGS IV
LLC By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person MOMENTIVE PERFORMACE
MATERIALS QUARTZ, INC. By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person MPM SILICONES, LLC By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS SOUTH AMERICA INC. By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS CHINA SPV INC. By:    

/s/ Douglas A. Johns

  Name:       Douglas A. Johns   Title:   Authorized Person MOMENTIVE
PERFORMANCE MATERIALS INDUSTRIA DE SILICONES LTDA By:  

/s/ Eduardo Sarli

  Name:   Eduardo Sarli   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS S. DE R.L. DE C.V. By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person MOMENTIVE PERFORMACE
MATERIALS (SHANGHAI) CO LTD By:  

/s/ Xu Guoqing

  Name:   Xu Guoqing   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS (NANTONG) CO LTD By:  

/s/ Xu Guoqing

  Name:   Xu Guoqing   Title:   Authorized Person



--------------------------------------------------------------------------------

WUXI MOMENTIVE PERFORMANCE MATERIALS CO LTD By:    

/s/ Hui Qunyi

  Name:       Hui Qunyi   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS HONG KONG LTD By:  

/s/ A. Mertens

  Name:   A. Mertens   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS JAPAN LLC By:  

/s/ Akira Sakurai

  Name:   Akira Sakurai   Title:   Authorized Person OHTA KAKO LLC By:  

/s/ Hideaki Takaoka

  Name:   Hideaki Takaoka   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS KOREA CO LTD By:  

/s/ Dong Min Shin

  Name:   Dong Min Shin   Title:   Authorized Person



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS PTE LTD By:    

/s/ Osman Nebioglu

  Name:       Osman Nebioglu   Title:   Authorized Person MOMENTIVE SERVICES S.
DE R.L. DE C.V. By:  

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS LTD. By:  

/s/ Robert Gnann

  Name:   Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS COMMERCIAL SERVICES GMBH By:  

/s/ Robert Gnann

  Name:   Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS RUS LLC By:   /s/ Robert Gnann       /s/ Matthias Sven Steiner   Name:
  Robert Gnann     Matthias Sven Steiner   Title:   Authorized Person    
General Manager



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS KIMYA SANAYI VE TICARET LIMITED SIRKETI

By:  

 

/s/ Robert Gnann

  Name:       Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS (PTY) LTD.

By:

 

/s/ Robert Gnann

  Name:   Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS (SHANGHAI) MANAGEMENT CO., LTD.

By:

 

/s/ Takayuki Imaizumi

  Name:   Takayuki Imaizumi   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS (SHANGHAI) TRADING CO., LTD.

By:

 

/s/ Takayuki Imaizumi

  Name:   Takayuki Imaizumi   Title:   Authorized Person TA HOLDING PTE LTD

By:

 

/s/ Osman Nebioglu

  Name:   Osman Nebioglu   Title:   Authorized Person



--------------------------------------------------------------------------------

NAUTILUS PACIFIC TWO PTE LTD

By:  

 

/s/ Osman Nebioglu

  Name:       Osman Nebioglu   Title:   Authorized Person NAUTILUS PACIFIC FOUR
PTE LTD

By:

 

/s/ Osman Nebioglu

  Name:       Osman Nebioglu   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS ASIA PACIFIC PTE LTD

By:

 

/s/ Osman Nebioglu

  Name:       Osman Nebioglu   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS (THAILAND) LTD

By:

 

/s/ Yoke Ping Lim

  Name:       Yoke Ping Lim   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS BENELUX BVBA

By:

 

/s/ Robert Gnann

  Name:       Robert Gnann   Title:   Authorized Person



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS FRANCE SARL

By:  

 

/s/ Robert Gnann

  Name:       Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS GMBH

By:

 

/s/ Robert Gnann

  Name:   Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS QUARTZ GMBH

By:

 

/s/ Robert Gnann

  Name:   Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS (INDIA) PRIVATE LIMITED

By:

  /s/ Robert Gnann   /s/   V. P. Nalian   Name:   Robert Gnann     V.P. Nalian  
Title:   Authorized Person     Managing Director MOMENTIVE PERFORMANCE MATERIALS
ITALY SRL

By:

 

/s/ Robert Gnann

  Name:   Robert Gnann   Title:   Authorized Person



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS SPECIALTIES SRL

By:  

 

/s/ Robert Gnann

  Name:       Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS SILICONES BV

By:

 

/s/ Robert Gnann

  Name:   Robert Gnann   Title:   Authorized Person MOMENTIVE PERFORMANCE
MATERIALS SUISSE SARL

By:

  /s/ Robert Gnann   /s/   A. Mertens   Name:   Robert Gnann     A. Mertens  
Title:   Authorized Person     General Manager MOMENTIVE PERFORMANCE MATERIALS
NOVA SCOTIA ULC

By:

 

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person



--------------------------------------------------------------------------------

MPM AR LLC

By:  

 

/s/ Douglas A. Johns

  Name:       Douglas A. Johns   Title:   Authorized Person MPM ESCROW

By:

 

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person MPM FINANCE ESCROW LLC

By:

 

/s/ Douglas A. Johns

  Name:   Douglas A. Johns   Title:   Authorized Person